EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The drawings of December 20, 2018 are hereby accepted as FORMAL.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejection of claim 2 under 35 USC 112(b) in the office action of September 28, 2020 is overcome by the amendment of December 18, 2020 and by Applicant’s remarks with the amendment, at least, at page 6.
The rejection of claims 1, 4, 10, and 11 under 35 USC 102(a)(1) as set forth in the office action is overcome by the amendment and by Applicant’s remarks with the amendment, at least, at pages 6-10.
Applicant has failed to address the rejection of dependent claims 2-3, 5-9, and 12 under 35 USC 103 as set forth in the office action in the remarks with 
With respect to dependent claim 10, in that the claim refers to computer “code” and in that claim 10 depends from independent method claim 1, the “code” of claim 10 is taken to mean the “code” of the limitations of claim 1 interpreted as computer instructions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648